Name: Commission Regulation (EEC) No 3740/92 of 23 December 1992 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/26 Official Journal of the European Communities 24. 12. 92 COMMISSION REGULATION (EEC) No 3740/92 of 23 December 1992 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 5c (7) thereof, Whereas Article 14 (2) of Commission Regulation (EEC) No 1546/88 (3), as last amended by Regulation (EEC) No 1921 /92 (4), stipulates that for intra-Community trade in milk Member States are to adopt the necessary measures and provide for appropriate controls to ensure that the products are duly and accurately accounted for as required in connection with the supplementary levy arrangements ; whereas, further, the second subparagraph of the said Article 14 (2) sets requirements to be complied with at the time of completion of customs export formalities ; whereas with realization of the single market on 1 January 1993 customs formalities for trade between Member States will be abolished ; whereas the second subparagraph of the said Article 14 (2) therefore falls to be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 14 (2) of Regulation (EEC) No 1546/88 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 215, 30. 7. 1992, p. 64. 0 OJ No L 139, 4. 6. 1988, p. 12. (4) OJ No L 195, 14. 7. 1992, p. 8 .